ORDER

PER CURIAM.
Insurer appeals a partial summary judgment declaring that its policy of insurance affords coverage to Billy and Janice Martinez on their claims for bodily injury and loss of consortium arising out of an accident that occurred during the erection of a transmission tower. Bobby Ferguson and Randy and Kimberly Russell appeal the partial summary judgment declaring that the same policy does not afford coverage for their bodily injury and loss of consortium claims arising from the same accident. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).